UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1059




In re:   RANDY L. THOMAS,


                Petitioner.



         On Petition for a Writ of Mandamus and Prohibition
                         (3:07-cv-00130-GCM)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy L. Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy L. Thomas petitions for a writ of mandamus and a

writ   of   prohibition,      seeking       an     order     vacating    the      district

court’s     February        13,    2008,          order     imposing     a       prefiling

injunction, enjoining state officials and employees from certain

conduct, compelling the state court to vacate a child custody

order, addressing claims raised in prior actions, and imposing

monetary sanctions.          We conclude that Thomas is not entitled to

mandamus or prohibition relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                      Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17   (4th     Cir.      2003).          Further,    mandamus          relief   is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).              Likewise, “a writ of prohibition is a

drastic and extraordinary remedy which should be granted only

when the petitioner has shown his right to the writ to be clear

and undisputable and that the actions of the court were a clear

abuse of discretion.”             In re Vargas, 723 F.2d 1461, 1468 (10th

Cir.   1983).         Neither      a   writ       of   mandamus    nor       a    writ    of

prohibition     may    be    used      as     a    substitute     for    appeal.          Id.

(prohibition); In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th Cir. 2007) (mandamus).

                                            2
          The relief sought by Thomas is not available by way of

mandamus or prohibition.      Accordingly, although we grant leave

to proceed in forma pauperis, we deny the petition.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                    3